 

Exhibit 10.1

﻿

SIXTH Amendment to Lease

This Sixth Amendment to Lease (this “Amendment”) is made as of August 11, 2017,
by and between ARE-East River Science Park, LLC, a Delaware limited liability
company (“Landlord”), and Kadmon Corporation, LLC (f/k/a Kadmon Pharmaceuticals,
LLC),  a Delaware limited liability company (“Tenant”).

recitals:

A. Landlord and Tenant have entered into that certain Lease Agreement dated as
of October 28, 2010 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of July 1, 2011 (the “First Amendment”), as further
amended by that certain Second Amendment to Lease dated as of November 16, 2011
(the “Second Amendment”), as further amended by that certain Third Amendment to
Lease dated as of January 4, 2013 (the “Third Amendment”), as further amended by
that certain Fourth Amendment to Lease dated as of July 25, 2013 (the “Fourth
Amendment”), and as further amended by that certain Fifth Amendment to Lease
dated as of the date hereof (the “Fifth Amendment”).  The Original Lease, the
First Amendment, the Second Amendment,  the Third Amendment,  the Fourth
Amendment and the Fifth Amendment shall sometimes collectively be referred to
herein as the “Lease”.

B. Pursuant to the Lease, Landlord leased to Tenant certain premises consisting
of (i) the entire 16th floor of the Building, which contains 9,767 rentable
square feet, (ii) Suite 501, which contains 4,603 rentable square feet, Suite
502, which contains 3,897 rentable square feet, Suite 503, which contains 4,982
rentable square feet, and Suite 510, which contains 354 rentable square feet,
and (iii) the entire fifteenth floor, which contains 12,168 rentable square feet
(collectively, the “Premises”) of the building located at 450 East 29th Street,
New York, New York, 10016, also known as 504 First Avenue, New York, New York,
10016 as more particularly described in the Lease.  Capitalized terms used
herein without definition shall have the meanings defined for such terms in the
Lease.

C. Pursuant to the Fifth Amendment, Tenant shall surrender the Surrender
Premises on or before the Surrender Date (as defined in the Fifth Amendment),
and Tenant shall pay Landlord the Surrender Premises Payment (as defined in the
Fifth Amendment) on or before the Surrender Date as consideration therefor.

D. Landlord and Tenant desire to amend the Lease to, among other things, (i)
provide for certain rent abatements and (i) extend the term of the Lease.

agreement:

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1. Rent Abatement.  As of the Surrender Date, provided that Tenant is not in



Copyright [kdmn-20170814xex10_2g001.jpg]

--------------------------------------------------------------------------------

 

Default under the Lease, Landlord hereby grants Tenant an abatement of the Base
Rent in the amount of $1,131,375.00  (the “Base Rent Abatement”),  to be applied
in consecutive monthly installments against the total Base Rent which otherwise
would be due and payable for each calendar month beginning on the first full
calendar month after the Surrender Date (provided that such monthly installments
of Base Rent Abatement shall cease, and no further monthly installments of Base
Rent Abatement shall be available or applicable, from and after the date of the
occurrence of any Default by Tenant).  Except as provided in the preceding
sentences, Tenant shall pay the full amount of Base Rent due in accordance with
the provisions of the Lease.  The Additional Rent set forth in Section 3(b) of
the Lease shall not be abated and shall be based on the amount of Base Rent that
would have been payable without regard to the Base Rent
Abatement.  Notwithstanding anything to the contrary in this Section 1, the
adjustment in the Base Rent as set forth in Section 4 of the Lease shall be
based on the full and unabated amount of Base Rent payable for the applicable 12
month period in which the Rent Abatement shall occur.

2. Definitions.  As of the Surrender Date, the following definitions contained
in the Basic Lease Provisions of the Lease shall be amended and restated in
their entirety as follows:

“Base Term:  With respect to the Original Shell Space and the Remaining Hotel
Space, beginning on October 28, 2010 and ending 132 months from the first day of
the first full calendar month following the Additional Fifteenth Floor Expansion
Premises Commence Date.  With respect to the Fifteenth Floor Premises, beginning
on the Additional Fifteenth Floor Expansion Premises Commencement Date and
ending 132 months from the first day of the first full calendar month following
the Additional Fifteenth Floor Expansion Premises Commencement Date.”

3. Surrender Premises Payment.  Notwithstanding anything to the contrary
contained in this Amendment, Tenant and Landlord acknowledge and agree that the
effectiveness of this Amendment shall be subject to Tenant’s payment of the
Surrender Premises Payment in accordance with the Fifth Amendment.  In the event
that Tenant’s obligations with respect to the Surrender Premises Payment are not
satisfied, Landlord shall have the right to terminate this Amendment upon
delivery of written notice to Tenant.  Landlord shall have no liability
whatsoever to Tenant relating to or arising from Landlord’s exercise of such
right in accordance with this Section 3.

4. Brokers.  None.

5. Miscellaneous.

(a) This Amendment is the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior and contemporaneous oral and
written agreements and discussions.  This Amendment may be amended only by an
agreement in writing, signed by the parties hereto.

(a) This Amendment is binding upon and shall inure to the benefit of the parties
hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.



Copyright [kdmn-20170814xex10_2g001.jpg]Page 2

--------------------------------------------------------------------------------

 

(b) This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.  The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Amendment attached thereto.

(c) Tenant represents and warrants to Landlord that Tenant has not dealt with
any broker, agent or other person in connection with Tenant’s surrender of the
Surrender Premises or this Amendment and that no broker, agent or other person
brought about Tenant’s surrender of the Surrender Premises, this Amendment or
any part of the subject matter contained herein.  Tenant hereby agrees to
indemnify and defend Landlord and hold Landlord harmless from and against any
claims by any broker, agent or other person concerning entitlement to a
commission or other form of reimbursement, compensation or recovery of damages
by virtue of having been engaged by, or having dealt with, or having acted for,
Tenant in connection with the Lease, Tenant’s surrender of the Surrender
Premises or this Amendment, or any part of the subject matter contained herein.

(d) Except as amended and/or modified by this Amendment, the Lease is hereby
ratified and confirmed and all other terms of the Lease shall remain in full
force and effect, unaltered and unchanged by this Amendment.  In the event of
any conflict between the provisions of this Amendment and the provisions of the
Lease, the provisions of this Amendment shall prevail.  Whether or not
specifically amended by this Amendment, all of the terms and provisions of the
Lease are hereby amended to the extent necessary to give effect to the purpose
and intent of this Amendment.

[Signatures on Next Page]

Copyright [kdmn-20170814xex10_2g001.jpg]Page 3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

Tenant:

Kadmon CORPORATION, LLC, a Delaware limited liability company

By:  /s/ Harlan W. Waksal____________________
Its:  President and Chief Executive Officer

Landlord:

ARE-East RiveR Science Park, LLC, a Delaware limited liability company

By:Alexandria Real Estate Equities, L.P., a Delaware limited partnership,
managing member

By:ARE-QRS Corp., a Maryland corporation, general partner

By:  /s/ Gary Dean_______________
Its:  Senior Vice President

RE Legal Affairs

﻿



Copyright [kdmn-20170814xex10_2g001.jpg]

--------------------------------------------------------------------------------